DETAILED ACTION

Drawings
The drawings are objected to because Figure 6 is missing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations “an optional region of the conductive sheet is viewed in plan view …”; “a ratio of N/Np is 1.0 to 100.0, where N represents a number of primary particles in the optional region”; and “when optional three unique regions including the optional region …” are indefinite because it is unclear if these limitations are optional, i.e. not required, or if they are required.  It appears, based on the instant application’s priority documents, that “optional” was a mistranslation and the limitations should instead read “an arbitrary region of the conductive sheet is viewed in plan view …”; “a ratio of N/Np is 1.0 to 100.0, where N represents a number of primary particles in the arbitrary region” and “when three unique regions including the arbitrary region …”.  For purposes of prosecution, the Examiner will interpret the limitations as such.
Claims 2-9 are rejected based on their dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (U.S. Pat. Pub. 2018/0002575).
Regarding claim 1, Sato teaches a conductive adhesive sheet (conductive film, Abstract) comprising: a binder component (adhesive, Abstract); and conductive particles (Abstract), wherein the conductive particles are distributively arranged each as a primary particle or an aggregate of primary particles (Abstract), wherein, with the assumption that all the conductive particles are regularly arranged; and that an arbitrary region of the conductive adhesive sheet is viewed in plan view so that a distribution number Np of the distributively arranged conductive particles be 9 to 25 (10, see edited Fig. 2 of Sato below; the large black lines were added by Examiner to show the arbitrary region), a condition: 1.5X <Y < 100X is met (1.5D ≤ Y ≤ 80D, where D is the particle diameter; Paragraph [0034]), where X represents an average of equivalent circle diameters of the distributively arranged conductive particles (D, particle diameter, Paragraph [0034]); and Y represents a center-to-center distance between adjacent two of the distributively arranged conductive particles which are regularly arranged in the plan view (Paragraph [0034]), wherein a ratio N/Np is 1.0 to 100.0, where N represents a number of the primary particles in the arbitrary region (N/Np =1 as all the particles are primary particles), wherein, when three unique regions including the arbitrary region are viewed in plan view so that the distribution number Np in each region be 9 to 25, a ratio Ng/Np is 0.8 to 1.0, where Ng represents a distribution number of conductive particles present in two or more of the three regions (see edited Fig. 2 of Sato below; the solid black lines are the arbitrary region, this region would be repeated on either side of the arbitrary region and since all of the particles present are present in two or more of the three regions, Ng/Np would be 1.0), and wherein the center-center-distance Y is 100 to 1000 µm (particle diameter D is 10-50 µm, 
    PNG
    media_image1.png
    528
    361
    media_image1.png
    Greyscale
Paragraph [0029], and Y is 1.5D ≤ Y ≤ 80D, as discussed above, so Y is 15-4000 µm).






While the reference does not specifically teach the claimed range of 100 to 1000 µm, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 3, Sato fails to teach wherein the center-to-center distance Y has a coefficient of variation of 0.5 or less.  
However, Sato teaches the conductive particles are regularly arranged, that the regular arrangement of the conductive particles may be an arrangement in which the conductive particles are regularly arranged so that the density in the plane arrangement of the conductive particles is even, and that when the conductive particles are regularly arranged as described, the conductive particles are easily even by a terminal which is formed on a wavy connection surface (Paragraph [0031]).  Sato further teaches on the other hand, when the conductive particles are randomly dispersed and a part where the particle density of the conductive particles is low is disposed on a terminal at a convex portion of waviness of a module substrate during anisotropic conductive connection, the conductive particles on the terminal are carried, and the particle density at that part is further decreased and as a result, the number of conductive particles captured at the terminal is decreased and conduction failure is easy to occur (Paragraph [0032]).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the center-to-center distance Y have a coefficient of variation of 0.5 or less in Sato in order to ensure that the conductive particles are regularly arranged and conduction failure is avoided.
Regarding claim 4, Sato teaches wherein the conductive adhesive sheet comprises a thermosetting resin as the binder component (epoxy, Paragraph [0044]).
Regarding claim 6, Sato teaches wherein the average X of the equivalent circle diameters is 2 to 120 µm (10-50 µm, Paragraph [0029]).

Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukao (U.S. Pat. Pub. 2019/0276709) in view of Sato (U.S. Pat. Pub. 2018/0002575).

    PNG
    media_image2.png
    540
    512
    media_image2.png
    Greyscale
Regarding claim 1, Tsukao teaches a conductive adhesive sheet (Abstract) comprising a binder component (resin layer, Abstract); and wherein the conductive particles are distributively arranged each as a primary particle or an aggregate of primary particles (Fig. 7A); wherein, with the assumption that all the conductive particles are regularly arranged; and that an arbitrary region of the conductive adhesive sheet is viewed in plan view so that a distribution number Np of the distributively arranged conductive particles be 9 to 25 (14, see edited Fig. 7A of Tsukao below; the large black lines were added by Examiner to show the arbitrary region); wherein a ratio N/Np is 1.0 to 100.0, where N represents a number of the primary particles in the arbitrary region (N/Np =2), wherein, when three unique regions including the arbitrary region are viewed in plan view so that the distribution number Np in each region be 9 to 25, a ratio Ng/Np is 0.8 to 1.0, where Ng represents a distribution number of conductive particles present in two or more of the three regions (see edited Fig. 7A of Tsukao below; the solid black lines are the arbitrary region, this region would be repeated on either side of the arbitrary region and since all of the particles present are present in two or more of the three regions, Ng/Np would be 1.0).



Tsukao fails to teach a condition: 1.5X <Y < 100X is met, where X represents an average of equivalent circle diameters of the distributively arranged conductive particles; and Y represents a center-to-center distance between adjacent two of the distributively arranged conductive particles which are regularly arranged in the plan view and wherein the center-center-distance Y is 100 to 1000 µm.
Sato teaches a conductive adhesive sheet (conductive film, Abstract) comprising: a binder component (adhesive, Abstract); and conductive particles (Abstract), wherein the conductive particles are distributively arranged each as a primary particle or an aggregate of primary particles (Abstract), wherein, with the assumption that all the conductive particles are regularly arranged; and that an arbitrary region of the conductive adhesive sheet is viewed in plan view so that a distribution number Np of the distributively arranged conductive particles be 9 to 25 (10, see edited Fig. 2 of Sato below; the large black lines were added by Examiner to show the arbitrary region), a condition: 1.5X <Y < 100X is met (1.5D ≤ Y ≤ 80D, where D is the particle diameter; Paragraph [0034]), where X represents an average of equivalent circle diameters of the distributively arranged conductive particles (D, particle diameter, Paragraph [0034]); and Y represents a center-to-center distance between adjacent two of the distributively arranged conductive particles which are regularly arranged in the plan view (Paragraph [0034]), wherein a ratio N/Np is 1.0 to 100.0, where N represents a number of the primary particles in the arbitrary region (N/Np =1 as all the particles are primary particles), wherein, when three unique regions including the arbitrary region are viewed in plan view so that the distribution number Np in each region be 9 to 25, a ratio Ng/Np is 0.8 to 1.0, where Ng represents a distribution number of conductive particles present in two or more of the three regions (see edited Fig. 2 of Sato below; the solid black lines are the arbitrary region, this region would be repeated on either side of the arbitrary region and since all of the particles present are present in two or more of the three regions, Ng/Np would be 1.0), and wherein the center-center-distance Y is 100 to 1000 µm (particle diameter D is 10-50 µm, Paragraph [0029], and Y is 1.5D ≤ Y ≤ 80D, as discussed above, so Y is 15-4000 µm).  Sato further teaches when the distance between centers of adjacent conductive particles is too short, short circuit is easy to occur and when distance is too long, the 
    PNG
    media_image1.png
    528
    361
    media_image1.png
    Greyscale
number of conductive particles to be captured is insufficient and sufficient conductive connection cannot be achieved.





	Tsukao and Sato both relate to anisotropic conductive films with distributively arranged conductive particles.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the condition: 1.5X <Y < 100X to be met in Tsukao, where X represents an average of equivalent circle diameters of the distributively arranged conductive particles; and Y represents a center-to-center distance between adjacent two of the distributively arranged conductive particles which are regularly arranged in the plan view and wherein the center-center-distance Y is 15 to 4000 µm as taught by Sato in order to avoid short circuiting and to ensure that sufficient conductive connection can be achieved.
While the reference does not specifically teach the claimed range of 100 to 1000 µm, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 2, Tsukao teaches wherein the ratio of N/Np is from 1.05 to 50.0 (2, as discussed above).
Regarding claim 3, Tsukao in view of Sato fails to teach wherein the center-to-center distance Y has a coefficient of variation of 0.5 or less.  
However, Sato teaches the conductive particles are regularly arranged, that the regular arrangement of the conductive particles may be an arrangement in which the conductive particles are regularly arranged so that the density in the plane arrangement of the conductive particles is even, and that when the conductive particles are regularly arranged as described, the conductive particles are easily even by a terminal which is formed on a wavy connection surface (Paragraph [0031]).  Sato further teaches on the other hand, when the conductive particles are randomly dispersed and a part where the particle density of the conductive particles is low is disposed on a terminal at a convex portion of waviness of a module substrate during anisotropic conductive connection, the conductive particles on the terminal are carried, and the particle density at that part is further decreased and as a result, the number of conductive particles captured at the terminal is decreased and conduction failure is easy to occur (Paragraph [0032]).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the center-to-center distance Y have a coefficient of variation of 0.5 or less in Tsukao in view of Sato in order to ensure that the conductive particles are regularly arranged and conduction failure is avoided.
	Regarding claim 4, Tsukao teaches wherein the conductive adhesive sheet comprises a thermosetting resin as the binder component (epoxy, Paragraph [0095]).
	Regarding claim 6, Tsukao teaches wherein, at least in an area of the conductive adhesive sheet, a portion in which the conductive particles are distributively arranged has a large thickness as compared with a portion in which no conductive particle is distributively arranged (Fig. 1B).
	Regarding claim 7, Tsukao teaches wherein the average X of the equivalent circle diameters is 2 to 120 µm (1-30 µm, Paragraph [0046]).

Claims 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (U.S. Pat. Pub. 2018/0002575) in view of Yuji (WO2012/164925).  For discussion of Yuji, see the English Machine Translation.
Sato is relied upon as discussed above.
Regarding claim 5, Sato fails to teach wherein the conductive adhesive sheet contains the conductive particles in a proportion of 10 to 60 mass percent of the totality, 100 mass percent, of the conductive adhesive sheet.
Yuji teaches an electrically conductive sheet comprising electrically conductive particles (Abstract).  Yuji further teaches the ratio of conductive particles in the conductive layer is 50 to 90% by weight based on 100% by weight of the conductive layer and that when the amount used in 50% by weight or more, the desired conductivity tends to be easily obtained and when the weight is 90% by weight or less, the amount of resin for forming a sheet tends to be easily secured (Paragraph [0034]).
Sato and Yuji both relate to electrically conductive adhesive sheets comprising conductive particles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the conductive particles of Sato be present in an amount of 50 to 90 mass percent of the totality of the conductive adhesive sheet as taught by Yuji in order to easily obtain the desired conductivity and to have enough resin to easily form the sheet.
While the reference does not specifically teach the claimed range of 10 to 60 mass percent, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 8 and 9, Sato fails to teach an electromagnetic shielding film and a ground connector, respectively, comprising the conductive sheet according to claim 1 (as discussed above).
Yuji teaches that conductive adhesive sheets can be used to attaching a printed wiring board to shield electromagnetic waves or for grounding a circuit formed on a printed wiring board (Paragraph [0041]).
Sato and Yuji both relate to electrically conductive adhesive sheets comprising conductive particles.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to use the conductive adhesive sheet of Sato in an electromagnetic shielding film or a ground connector as taught by Yuji as known uses of an electrically conductive sheet.	 

Claims 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukao (U.S. Pat. Pub. 2019/0276709) in view of Sato (U.S. Pat. Pub. 2018/0002575) and further in view of Yuji (WO2012/164925).  For discussion of Yuji, see the English Machine Translation.
Tsukao and Sato are relied upon as discussed above.
Regarding claim 5, Tsukao in view of Sato fails to teach wherein the conductive adhesive sheet contains the conductive particles in a proportion of 10 to 60 mass percent of the totality, 100 mass percent, of the conductive adhesive sheet.
Yuji teaches an electrically conductive sheet comprising electrically conductive particles (Abstract).  Yuji further teaches the ratio of conductive particles in the conductive layer is 50 to 90% by weight based on 100% by weight of the conductive layer and that when the amount used in 50% by weight or more, the desired conductivity tends to be easily obtained and when the weight is 90% by weight or less, the amount of resin for forming a sheet tends to be easily secured (Paragraph [0034]).
Tsukao, Sato, and Yuji all relate to electrically conductive adhesive sheets comprising conductive particles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the conductive particles of Tsukao in view of Sato be present in an amount of 50 to 90 mass percent of the totality of the conductive adhesive sheet as taught by Yuji in order to easily obtain the desired conductivity and to have enough resin to easily form the sheet.
While the reference does not specifically teach the claimed range of 10 to 60 mass percent, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 8 and 9, Tsukao in view of Sato fails to teach an electromagnetic shielding film and a ground connector, respectively, comprising the conductive sheet according to claim 1 (as discussed above).
Yuji teaches that conductive adhesive sheets can be used to attaching a printed wiring board to shield electromagnetic waves or for grounding a circuit formed on a printed wiring board (Paragraph [0041]).
Tsukao, Sato, and Yuji all relate to electrically conductive adhesive sheets comprising conductive particles.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to use the conductive adhesive sheet of Tsukao in view of Sato in an electromagnetic shielding film or a ground connector as taught by Yuji as known uses of an electrically conductive sheet.	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        


/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
May 31, 2022